Citation Nr: 1410582	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-08 167	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserve and had active duty from December 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2011 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The February 2011 rating decision denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in March 2011.  That same month, the RO issued a statement of the case (SOC) continuing its denial, after which the Veteran perfected an appeal.  In November 2011 and August 2012, the RO issued supplemental statements of the case (SSOC) continuing the denials. 

The July 2012 rating decision denied the Veteran's petition to reopen previously denied claims of service connection for bilateral knee and left ankle disabilities.  The Veteran filed a NOD in August 2012.  In December 2012, the RO issued a SOC, wherein it found new and material evidence had been submitted to reopen the Veteran's claims, but denied service connection for the disabilities.  In January 2013, the Veteran perfected an appeal of these issues and requested a Board hearing.

In April 2013, the Veteran testified before the Board at the RO in St. Paul, Minnesota, on the issues of entitlement to service connection for hearing loss, knee disability, and a left ankle disability.  A transcript of the hearing is associated with the file.


Although the RO determined that new and material evidence had been submitted to reopen the Veteran's knee and left ankle claims, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the Veteran's claims file and the files on the Virtual VA and VBMS electronic file systems.

(By the decision below, the petitions to reopen are granted.  The underlying issues of entitlement to service connection for knee disability and a left ankle disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A May 2010 rating decision denied the Veteran's claim for service connection for bilateral knee and bilateral ankle disabilities.  The Veteran did not appeal.

2.  Evidence received since the May 2010 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's knee and left ankle claims.

3.  The Veteran's hearing loss is not related to his military service.


CONCLUSIONS OF LAW

1.  A May 2010 rating decision that denied the Veteran's claim of entitlement to service connection for knee and left ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for knee and left ankle disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in October 2009, January 2011, and February 2012, which fully addressed all notice elements, to include the evidence needed to reopen a claim that had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was also provided a VA audiological examination in February 2011 in support of his hearing loss claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This examination included the information necessary for adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claims to Reopen

By a May 2010 rating decision, the RO denied claims of entitlement to service connection for a bilateral knee disability and bilateral ankle disabilities.  The Veteran did not appeal the rating decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2010 rating decision, the Veteran submitted new medical records pertaining to his knee and left ankle disabilities from a private orthopedic clinic, as well as an etiological opinion from the physician who examined him.  The Veteran also submitted several lay statements and testified at a Board hearing in support of his claim.  The Veteran's statements provided detailed descriptions of his in-service duty assignment, the events he believes led to injury to his knees and ankle, and his subsequent symptoms and treatment.  See, e.g., February 2012 statement; January 2013 VA Form 9; January 2013 statement of accredited representative; April 2013 hearing transcript.

In October 2012, the Veteran underwent a private orthopedic evaluation for his knees and left ankle.  During the evaluation, the Veteran reported that he "sprained his ankle on multiple occasions" in service, where he engaged in "a lot of heaving lifting and jumping out of helicopters."  He also reported that he "had intermittent injuries to his knees during that time."  After leaving active duty in 1967, he "continued to have chronic left ankle pain and underwent a procedure in the early 1970s where . . . they reconstructed his ankle."  He also underwent a medial meniscectomy on his right knee in 1983 and a partial lateral meniscectomy on his left knee in 1985.  The Veteran stated his belief that his knee problems were related to injuries initially sustained in service.

The evaluation included a physical examination of the Veteran's knees and left ankle, and multiple-view x-rays.  With regard to the knees, the physician found evidence of bilateral osteoarthritis in the setting of the meniscectomies, as well as some evidence of inflammatory arthritis based on the Veteran's reported symptoms, examination findings, and history of previous treatment.  With regard to the left ankle, the physician found arthritis with x-ray evidence for a syndesmotic repair, both by history and by the presence of hardware in his distal tibia.  The physician stated that this was consistent with the Veteran's report of multiple previous ankle injuries, resulting chronic ankle pain, and the development of arthritis.

The physician opined that the degenerative changes in the Veteran's knees and left ankle "could be consistent with the long-term effects of recurrent syndesmotic ankle sprains resulting in an unstable ankle and the eventual development of arthritis.  The knee arthritis is also consistent with changes secondary to [the Veteran's] meniscal injuries and subsequent meniscectomies."  The physician stated that the Veteran may eventually "require a total knee arthroplasty, particularly on the right."

The Veteran's military occupational specialty was that of aviation ordnanceman.  In a February 2012 statement, the Veteran described his primary duties as "weapons loading crew chief, weapons maintenance including preflight checks, small arms instructor, and air crewman."  He stated that while he "was aboard the USS Yorktown [he] sprained [his] knees and ankles on numerous occasions . . . most often when exiting aircraft on the flight and hangar decks."  The Veteran explained that "despite [his] limping around[, he] was still required to keep performing [his] duties and the only relief available . . . at that time was an ACE bandage."  In a January 2013 statement, the Veteran emphasized that "no one went to a military physician with a sprain, especially in a combat zone, and there was no light duty status for a sprain.  You were expected and directed to continue performing whatever duties you were assigned to perform during flight operations."  See January 2013 VA Form 9.

At his April 2013 hearing, the Veteran explained that his duties involved continuous "crawling in and jumping out" of airplanes and helicopters on the flight deck to load and test weapons.  This constant movement-crawling, jumping, running-bothered his knees and resulted in multiple ankle sprains.  As for the absence of service treatment records showing complaint of knee or ankle problems, the Veteran testified that "[t]here was no treatment for sprains in a combat zone."  The Veteran also explained that he denied problems with his knees and ankle at his separation examination because he was told that if he reported them he would be placed on a medical hold and return to Vietnam with his squadron. 

The Board finds that the evidence received since the May 2010 rating decision is new and material with respect to the issues of service connection for knee and left ankle disabilities.  This evidence was not of record at the time of the last final denial, is not cumulative of prior records, and relates unestablished facts necessary to substantiate the claims.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As such, the Veteran's claims of entitlement to service connection for knee and left ankle disabilities are reopened.

Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection bilateral hearing loss as a result of exposure to aircraft and artillery noise during active service.  Service personnel records reflect that the Veteran's MOS was aviation ordnanceman.  As this duty involved exposure to aircraft engines and other loud machinery, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (September 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records reflect that the Veteran's hearing was tested six times between 1963 and 1968.  The Veteran's hearing was first tested at his Navy Reserve enlistment examination in November 1963 using a whisper test, the results of which noted normal hearing.  Subsequently, at examinations in March 1965, December 1965, and November 1967, the Veteran's hearing was again tested using a whisper test.  Each of these examinations also noted normal hearing.

In October 1965, prior to the start of his active duty, the Veteran's hearing was tested using the pure tone method.  (The results of this examination was reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To facilitate data comparison in this decision, the results of this examination were converted to ISO-ANSI standards.)  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
0
LEFT
15
10
5
15
5

The final examination, which occurred in August 1968, also showed the Veteran's hearing to be within normal limits.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
-10
LEFT
5
-5
-5
-5
-10

The reports of medical history completed by the Veteran at each of these examinations were negative for complaints of hearing loss.

In February 2011, the Veteran was afforded a VA audiological examination.  At that time, the Veteran reported in-service noise exposure from aircraft and basic training.  Following service, the Veteran reported recreational noise exposure from hunting, but no occupational exposure.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
45
LEFT
20
20
30
40
45

Speech recognition was 98 percent for the right and 96 percent the left ear based on the Maryland CNC Test.

Based on this audiogram, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  With regard to etiology, however, the examiner opined that "[g]iven normal hearing bilaterally on discharge audiogram and no evidence of significant threshold shift from [entry] to discharge," the Veteran's bilateral hearing loss disability "was less likely than not caused by or a result of military noise exposure."  In August 2011, the RO obtained an addendum opinion to address the theory of delayed onset hearing loss.  The opinion, which cited to the Institute of Medicine, stated that "current science indicates that the 'understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Based on this research and his medical knowledge, the audiologist opined that the Veteran's hearing loss, which developed many years after service, was "not due to military acoustical trauma."  See also September 2012 addendum opinion (obtained to ensure conversion of 1965 audiogram results from ASA to ISO/ANSI conversion; no change in result).

The Veteran disagreed with the VA audiological opinions and submitted several written statements to support his position.  The Veteran expressed his belief that he "suffered loss of hearing as a result of working in an environment of extremely loud aircraft engines."  See January 2011 statement.   He stated that the "majority of [his] military service was spent working around aircraft engine noise with little or no sound suppressing equipment available."  See February 2012 statement.  He also reported duty as a "small arms instructor which required [his] presence on the firing range for up to 3 to 5 hours per day when training was being conducted."  See March 2011 VA Form 9.  Following service, he did not work "in any type of noisy environment" and was not "exposed to excessive noise through any other activity."  See August 2012 statement of accredited representative.  The Veteran concluded that his current hearing loss "can only be attributed to the hazardous noise environment [he] was exposed to during . . . service."  See March 2011 VA Form 9.

At his April 2013 Board hearing, the Veteran testified that he could not recall when he first noticed his hearing loss, but did remember that it "was my kids and my wife that claimed for years that I [had] hearing loss."  When asked if he could recall when his family first pointed it out, he stated "it would have been 30 years ago" based on the current age of his children.  

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  He is not competent to independently render a medical diagnosis or opine as to the specific etiology or cause of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of causation cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds the February 2011, August 2011, and September 2012 VA opinions persuasive, as they are based on accurate facts and are supported by sufficient explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Although lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury, when the determinative issue involves a question of medical expertise, only individuals possessing specialized training and knowledge are competent to render an opinion.  38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1377.  There is no indication that the Veteran possessed such specialized training and knowledge.

Taking all of the evidence into account, the Board finds that the preponderance of the evidence is against the claim.  Further, as there is no evidence of compensable hearing loss within one year of service discharge, the presumption of service connection is not helpful to the claimant.  See 38 C.F.R. §§ 3.307, 3.309(a).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for knee disability is reopened and, to that limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for left ankle disability is reopened and, to that limited extent, the appeal is granted.

Entitlement to service connection for hearing loss is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims for entitlement to service connection for bilateral knee and left ankle disabilities are decided.

The Veteran has not been provided a VA examination in support of the above-stated service connection claims.  See 38 C.F.R. § 3.159(c)(4).  The VA has a duty to provide a VA examination when the record lacks evidence to decide the claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record shows the Veteran has received a diagnosis of arthritis in his knees and left ankle.  See October 2012 private orthopedic records.  The Veteran has also testified to the conditions of his service and duty assignment, the activities he believes resulted in injury to his knees and ankle, and the reasons for not seeking treatment during service.  The Board, therefore, finds that there is some indication that his knee and ankle problems may be associated with his service.  Accordingly, a VA examination and opinion regarding the nature and etiology of the Veteran's claimed bilateral knee and left ankle disabilities is now appropriate under McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to provide them the opportunity to obtain and submit records for VA review.

2.  Following the above, schedule the Veteran for VA examination to determine the nature and onset of his claimed knee and left ankle disabilities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should identify all knee (left or right) and left ankle disabilities.  For each knee and left ankle disability, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is related to the Veteran's period of active military service.  In rendering this opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the continuity of symptoms since military service.  The medical reasons for accepting or rejecting the Veteran's statements/theories should be set forth in detail.

The examiner is requested to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it complies with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's knee and left ankle claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


